         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 1 of 21



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
______________________________________________________________________________

FARM CREDIT LEASING SERVICES
CORPORATION,

         Plaintiff,
                                                            Case No. 4:19-CV-280-KGB
VS.

TODD WELDON SMITH,

      Defendant.
_________________________________________________________________________

               PLAINTIFF’S FIRST SET OF INTERROGATORIES,
     REQUESTS FOR PRODUCTION OF DOCUMENTS AND REQUESTS FOR
              ADMISSION TO DEFENDANT TODD WELDON SMITH
___________________________________________________________________________

           Plaintiff, FARM CREDIT LEASING CORPORATION (“Farm Credit Leasing“) by and

 through its attorneys, Adams & Reese, LLP, requests that Defendant TODD WELDON SMITH

 (“SMITH”), answer in writing and under oath the following interrogatories and produce the

 following documents and things within thirty (30) days from the date of service pursuant to Rules

 26, 33 and 34 of the Arkansas Rules of Civil Procedure and admit or deny the following requests

 for admission and furnish a copy of the answers to Henry C. Shelton, III, Adams and Reese LLP,

 6075 Poplar Ave., Ste. 700, Memphis, TN 38119, 901.525.3234. Documents produced should

 be indexed or itemized according to the particular Request(s) to which they respond.




                                               -1-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 2 of 21



                                          INSTRUCTIONS


         A.       The Interrogatories shall be answered under oath, in writing, separately, and in the

fullest detail possible in accordance with the definitions and instructions set forth below. Answers

shall be signed by the party making the answers.


         B.       These discovery requests shall be as broadly construed as possible to include all

information and documents that may conceivably fall within its scope. The specificity of any

interrogatory or document request shall not be construed to limit the generality of any other

interrogatory or document request. Whenever appropriate, the singular form of a word shall be

interpreted in the plural, and the plural in the singular. The terms “and” and “or” shall be construed

either disjunctively or conjunctively as necessary to bring within the scope of this discovery

request any information which might otherwise be construed to be outside its scope.


         C.       If you withhold any information or documents from your response to any

interrogatory or document request because of a claim of privilege or work product, state the

specific grounds for withholding the information or document, identify the source of such

information or document, identify the persons with knowledge of such information or document,

and describe the subject matter of such information or document.


         D.       As used herein, the terms “you” or “your” refer to Defendant and each of his agents,

representatives, attorneys, and each person acting or purporting to act on its behalf. The term

“representative” means any and all agents, employees, servants, officers, directors, attorneys, or

other persons acting or purporting to act on Defendant’s behalf.


         E.       Where these interrogatories request certain information requiring you to identify an

individual, you should state the individual’s full name, residential address, business address,

                                                  -2-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 3 of 21



including street number, street name, city, state, zip code, and both business and residential

telephone number.


         F.       If any answer herein requires you to identify a document, then you should identify

that document by giving the number of pages, the nature of the document, its title, its date, name

or names of its authorities, name or names of its recipients, and its present location and custodian.


         G.       The terms “document” and “documents” as used herein shall mean any and all

tangible things and documents, and all copies, including all copies that are different in any way

from the original (whether by interlineations, receipt stamp, notation, indication of copy sent or

received or otherwise), regardless of location or by whom prepared, and whether preserved on

paper, electronically, on computer or by any other means, including, but not limited to: writings,

drawings, graphs, charts, photographs, phone records, drafts, external communications, interoffice

communications, letters, faxes, e-mails, cables, telegrams, wires, voice mail or other audio

recordings, memoranda, reports, summaries, studies, other data compilations from which

information can be obtained, minutes, notes, agendas, transcripts, tape recordings, and other

reproductions of sound or voices, films, videotapes, computer generated documents, recordings,

APAs, agreements, published material of any kind, books, records, invoices, checks, receipts,

calendars, notebooks, appointment books, diaries, schedules, and handwritten or other notes.


         H.       If any document responsive to these Interrogatories or Requests was, but is no

longer within Defendant’s care, custody or control, state whether it: (a) is missing or lost; (b) has

been destroyed; (c) has been transferred voluntarily or involuntarily to others; or (d) has been

otherwise disposed of, and for each of the foregoing instances explain the circumstances

surrounding the disposition thereof and state the date or approximate date thereof.



                                                  -3-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 4 of 21



         I.       If in answering these interrogatories you are required to identify a communication

or part of a communication, then if such communication was written, you should identify the

document or documents which refer to or evidence the communication, and to the extent the

communication was unwritten, you should identify the persons participating in the communication,

state the date, manner, place and substance of the communication.


         J.       If any of these interrogatories or portions thereof cannot be answered fully, such

portions shall be answered to the extent possible, and you should set forth in writing the reasons

for not answering more fully. The response should be made to each question individually and to

each part of the question containing more than one part. If a question or a part thereof is not

applicable to the circumstances of the party responding, then such question should be answered

“not applicable.”


         K.       These interrogatories shall be deemed continuing so as to require you to seasonably

supplement your response with respect to any interrogatory if you obtain information on the basis

of which you know that the response was incorrect or the response was not complete.


         L.       All capitalized words or terms in these discovery requests shall have the same

meaning as the Verified Complaint filed in this case.


         M.       “Delta Southern” shall mean Defendant Delta Southern Chemical Company, LLC

along with Charles Schindler, Ashlee Schindler, and any of its agents, alleged agents, attorneys,

experts, representatives, subsidiaries, parents, affiliates, and all other persons acting (or alleged to

have been acting) at its direction or under its control.


         N.        “FCL” shall mean Plaintiff Farm Credit Leasing Services Corporation along with

its agents, alleged agents, attorneys, experts, representatives, subsidiaries, parents, affiliates, and

                                                  -4-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 5 of 21



all other persons acting (or alleged to have been acting) at its direction or under its control,

including CoBank.


         O.       “Northland Capital” means Northland Capital Financial Services, LLC, dba

“Nothland Capital Equipment Finance,” along with its agents, alleged agents, attorneys, experts,

representatives, subsidiaries, parents, affiliates, and all other persons acting (or alleged to have

been acting) at its direction or under its control.


         P.       “DLL” means DLL Finance, LLC, along with its agents, alleged agents, attorneys,

experts, representatives, subsidiaries, parents, affiliates, and all other persons acting (or alleged to

have been acting) at its direction or under its control.


         Q.       “Bank of the West” manes Bank of the West, along with its agents, alleged agents,

attorneys, experts, representatives, subsidiaries, parents, affiliates, and all other persons acting (or

alleged to have been acting) at its direction or under its control.


         S.       “Communication” or “communications” means any document reflecting any

conversation, discussion, meeting, correspondence, or other conveyance of ideas or information.


         T.       “Concerning” or “relating to” means commenting on, referring to, pertaining to,

discussing, or tending to support in any way.


                                      INTERROGATORIES

         1.       State the full name, current address, date of birth, employer and title, and

relationship with Defendant of the person or persons providing information used in responding to

these Interrogatories.




                                                  -5-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 6 of 21



         2.       Identify each person or entity known to you to have knowledge of any facts relating

in any way to any issue, contention, claim, or defense in this action or otherwise having knowledge

of the subject matter of this action, and for each such person or entity, state in detail the matters

concerning which each person identified has knowledge; describe in detail their relationship to

Plaintiff or Defendants, and give their addresses.

         3.       Please identify each person or entity you intend to call as a witness at the trial of

this matter.

         4.       Please identify any and all documents, written materials and/or communications

that relate in any way to or contain facts or opinions related to the claims raised in the Verified

Complaint and/or the defenses raised by the Defendant in this matter.

         5.        State whether Todd Weldon Smith entered into a Lease Agreement with Farm

Credit Leasing on July 24, 2017.

         6.        State whether the document attached as Exhibit 1 to the Complaint and also

 attached hereto as Exhibit 1 (defined therein as the “Master Lease”) is a full, true and correct

 copy of that contract, and, if not, describe in detail all respects in which the instrument differs

 from the Master Lease.

         7.       State whether the document attached as Exhibit 2 to the Complaint and also

 attached hereto as Exhibit 2 (defined therein as the “88777 Schedule”) is a full, true and correct

 copy of that 88777 Schedule, and, if not, describe in detail all respects in which the instrument

 differs from the 88777 Schedule.

         8.       State whether the document attached as Exhibit 3 to the Complaint and also

 attached hereto as Exhibit 3 (defined therein as the “88777 Financing Statement”) is a full, true

 and correct copy of that Financing Statement, and, if not, describe in detail all respects in which



                                                   -6-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 7 of 21



 the instrument differs from the Financing Statement (the Master Lease, 88777 Schedule and

 Financing Statement are referred to jointly as the “Master Lease Documents”).

         9.       State whether the document attached as Exhibit 4 to the Complaint and also

 attached hereto as Exhibit 4 (defined therein as the “16538 Lease”) is a full, true and correct copy

 of that 16538 Lease, and, if not, describe in detail all respects in which the instrument differs from

 the 16538 Lease.

         10.      State whether the document attached as Exhibit 5 to the Complaint and also

 attached hereto as Exhibit 5 (defined therein as the “Participation Certificate”) is a full, true and

 correct copy of that Certificate, and, if not, describe in detail all respects in which the instrument

 differs from the Participation Certificate.

         11.      State whether the document attached as Exhibit 6 to the Complaint and also

 attached hereto as Exhibit 6 (defined therein as the “16538 Financing Statement”) is a full, true

 and correct copy of that Financing Statement, and, if not, describe in detail all respects in which

 the instrument differs from the Financing Statement (the Master Lease, 88777 Schedule, 16538

 Lease and Financing Statements are referred to jointly as the “1658 Lease Documents”).

         12.      State whether the document attached as Exhibit 7 to the Complaint and also

 attached hereto as Exhibit 7 (defined therein as the “Notice of Default”) is a full, true and correct

 copy of that Notice, and, if not, describe in detail all respects in which the instrument differs from

 the Notice of Default.

         13.      State whether the document attached as Exhibit 8 to the Complaint and also

 attached hereto as Exhibit 8 (defined therein as the “Delivery Certificate”) is a full, true and

 correct copy of that Certificate, and, if not, describe in detail all respects in which the instrument

 differs from the Delivery Certificate.



                                                 -7-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 8 of 21



         14.      State whether you possess a Deutz Fahr Agrotron Tractor(s).

         15.      If you do possess a Deutz Fahr Agrotron Tractor(s), identify it by model and serial

 number and specify when and how it came into your possession.

         16.      Describe in detail the circumstances in which you signed the Lease Documents,

 including, but not limited to, the time, date and place you signed the Lease Documents and

 identify      any     and      all   persons   who     were   present   when   you     signed   the

 Lease Documents.

         17.      State whether you failed to perform any of your obligations under the Lease

 Documents at the time appointed for their performance, and, if so, set forth a description of each

 obligation that you did not perform; and the date when the performance was due according to the

 Lease Documents.

         18.      State whether you claim that you were excused from performing any of the

 obligations under the Lease Documents, and, if so, for each excuse, state the facts constituting the

 excuse; the date and duration of each fact; and whether it was possible for you to perform your

 obligation despite these facts, and, if so, describe in detail how your performance would be made

 more expensive, time-consuming or difficult by reason of these facts.

         19.      State whether you informed Farm Credit Leasing of any reason for your non-

 performance under the Lease Documents, and, if so, state the date when you informed the

 plaintiff; the manner in which you informed the plaintiff; the name and address of each person

 having knowledge of your communication; the substance of your communication; and whether

 any written record was made of the communication to Farm Credit Leasing and, if so, provide the

 identity of the record, the name and address of the present custodian of each record, and attach a

 copy of each record to your answers to these interrogatories.



                                                      -8-
CORE/3009126.0135/153045735.1
         Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 9 of 21



         20.      Describe in detail the circumstances in which you signed the 1658 Lease

 Documents, including, but not limited to, the time, date and place you signed the 1658 Lease

 Documents and identify any and all persons who were present when you signed the

 Lease Documents.

         21.      State whether you failed to perform any of your obligations under the 1658 Lease

 Documents at the time appointed for their performance, and, if so, set forth a description of each

 obligation that you did not perform; and the date when the performance was due according to the

 1658 Lease Documents.

         22.      State whether you claim that you were excused from performing any of the

 obligations under the 1658 Lease Documents, and, if so, for each excuse, state the facts

 constituting the excuse; the date and duration of each fact; and whether it was possible for you to

 perform your obligation despite these facts, and, if so, describe in detail how your performance

 would be made more expensive, time-consuming or difficult by reason of these facts.

         23.      State whether you informed Farm Credit Leasing of any reason for your non-

 performance under the 1658 Lease Documents, and, if so, state the date when you informed the

 plaintiff; the manner in which you informed the plaintiff; the name and address of each person

 having knowledge of your communication; the substance of your communication; and whether

 any written record was made of the communication to Farm Credit Leasing and, if so, provide the

 identity of the record, the name and address of the present custodian of each record, and attach a

 copy of each record to your answers to these interrogatories.

         24.      Identify how and when Plaintiffs first entered into a business transaction with Delta

 Southern.

         25.      Identify all persons Plaintiffs contacted at Delta Southern in the last three years.



                                                   -9-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 10 of 21



         26.      Identify all transactions Plaintiffs entered into with Delta Southern, including the

 transaction that is at issue in this suit, and identify all potential transactions Plaintiffs discussed

 with Delta Southern.

         27.      For each transaction and potential transaction Plaintiffs identified in response to

 Interrogatory No. 26, provide a brief summary of the nature of the transaction, including any

 equipment that was sold or exchanged in the transaction.

                                     REQUESTS FOR PRODUCTION

         1.       Documents or materials relied upon or identified in responding to the above

Interrogatories.

         2.       Documents or materials that support or form the basis of your alleged defenses in

this matter.

         3.       Produce any and all documents evidencing the receipt, actual use, storage and

disposition of either the 2015 Deutz-Fahr tractor, model 7250 Agrotron, serial number

WSXV910200LD01109; 2015 Deutz-Fahr tractor, model 7250 Agrotron, serial number

WSXV910200LD10724; or any tractor received or used by you in connection with any transaction

involving Charles Schindler or Delta Southern (together, the “Equipment”).

         4.       Documents and communications to, from, or concerning Charles Schindler and/or

Delta Southern, including all text messages with Schindler.

         5.       Documents and communications referencing or concerning Charles Schindler

and/or Delta Southern.

         6.       Communications between you and any other person(s) or entity(ies), that included

Schindler and/or Delta Southern on the communication.




                                                  -10-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 11 of 21



         7.       Documents and communications to, from, or concerning FCL or CoBank

concerning the transactions and circumstances at issue in FCL’s Complaint.

         8.       Communications between Plaintiffs and any other person that included an

employee or agent of FCL or CoBank on the Communication, and concerning the transactions and

circumstances at issue in FCL’s Complaint.

         9.       Documents and communications to, from, or concerning Kisco Leasing Company

or L. Tucker McCormick.

         10.      Documents and communications to, from, or concerning Northland Capital and

concerning the transactions and circumstances at issue in FCL’s Complaint.

         11.      Documents and communications to, from, or concerning DLL, and concerning the

transactions and circumstances at issue in FCL’s Complaint.

         12.      Documents and communications to, from, or concerning Bank of the West,

concerning the transactions and circumstances at issue in FCL’s Complaint.

         13.      Photographs of the Equipment.

         14.      Documents and communications, including any photographs, of any other

equipment delivered to you,that you believe may be relevant to your claims or affirmative

defenses.

         15.      Documents and communications that you plan to use as exhibits at trial in this case.

         16.      Documents and communications that you have provided to any expert who may

testify in this case.

         17.      All agreements, lease documents, financing/refinancing documents, and related

paperwork or other documents sent, offered, or otherwise presented to you by Charles Schindler

and/or Delta Southern.



                                                  -11-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 12 of 21



         18.      Documents you provided to or received from the Federal Bureau of Investigations,

United States’ Attorneys’ Office, or any other government or law enforcement agency regarding

Delta Southern and/or Charles Schindler, any transactions involving Delta Southern and/or Charles

Schindler, the lease agreements or equipment at issue in this lawsuit, or any of the facts and

circumstances concerning the claims and defenses asserted in this lawsuit.

                                      REQUESTS FOR ADMISSION

         1.        Admit that Farm Credit Leasing is a federally chartered instrumentality of the

United States with its principal place of business at 1665 Utica Avenue South, Suite 400,

Minneapolis, Minnesota 55416.

         2.       Admit that Defendant is an individual citizen of the State of Arkansas residing at

138 Baxley Road, McRae, Arkansas 72102.

         3.       Admit that This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332.

         4.       Admit that Venue is appropriate in the Eastern District of Arkansas pursuant to 28

U.S.C. § 1391, because the Defendant resides, and the personal property at issue is located, in this

district.

         5.       Admit that Farm Credit Leasing is engaged, among other things, in the business of

leasing equipment and other personal property to businesses and sole proprietors in the agriculture

industry. Defendant is a customer of Farm Credit Leasing who obtained possession of agriculture

equipment from Farm Credit Leasing pursuant to a certain commercial equipment lease agreement.

         6.       Admit that on or about July 24, 2017, Defendant entered into a master equipment

lease agreement with Farm Credit Leasing as evidenced by that certain Lease Agreement dated

July 24, 2017, executed and delivered by Defendant in favor of Farm Credit Leasing (the “Master

Lease”), for the purpose of leasing certain equipment more specifically identified in related lease



                                                 -12-
CORE/3009126.0135/153045735.1
           Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 13 of 21



schedules, pursuant to the terms and conditions as are more specifically identified therein. A true

and correct copy of the Master Lease is attached as Exhibit 1 to the Complaint, and is incorporated

by reference.

           7.       Admit that according to Paragraph 8 of the Master Lease, Defendant agreed that

the equipment would remain at the address identified in the applicable lease schedule and that,

according to Paragraph 9 of the Master Lease, “all Equipment1 will only be used in [Defendant’s]

trade or business . . . in accordance with applicable operating instructions, laws, government

regulations, and applicable insurance policies.”

           8.       Admit that, pursuant to Paragraph 18 of the Master Lease, Defendant shall be in

default if he:

                          Shall fail to pay all or any part of a rental payment or other payment
                           within 10 days after due and payable;

                          Shall be in material default under any other agreement executed with
                           Farm Credit Leasing at any time; or

                          Shall be in material default under any obligation for the payment of
                           borrowed money, for the deferred purchase price of property or any
                           payment under any lease agreement.

           9.       Admit that Paragraph 19 of the Master Lease further provides that upon a default,

Farm Credit Leasing shall have the right, in its sole discretion to exercise its remedies, which

include, but are not limited to:

                          Declaring the entire amount of rental and other charges due and to
                           become due hereunder for the entire Lease Term immediately due
                           and payable;

                          Taking immediate possession of any and all Equipment without
                           notice;




1   As defined therein.

                                                    -13-
CORE/3009126.0135/153045735.1
           Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 14 of 21



                          Selling or leasing any Equipment or otherwise disposing, holding,
                           or using such Equipment at Farm Credit Leasing's sole discretion;

                          Demanding payment of all costs incurred by Farm Credit Leasing in
                           the course of correcting any default (including attorneys' fees and
                           costs);

                          Exercising any other right or remedy available to Farm Credit
                           Leasing under the Uniform Commercial Code or any other
                           applicable law; and

                          Recovering from Defendant an amount equal to the sum of:

                                Any accrued and unpaid rentals as of the date Farm Credit
                                 Leasing obtains possession of the Equipment following
                                 Defendant’s default; plus

                                The present value of all future rentals reserved in the Lease2
                                 and contracted to be paid over the unexpired term of the Lease
                                 discounted at a rate equal to the 6 month U.S. Treasury Bill
                                 rate as of the repossession date; plus

                                All costs and expenses incurred by Farm Credit Leasing in any
                                 repossession, recovery, storage, repair, sale, re-lease, or other
                                 disposition of the Equipment including reasonable attorney's
                                 fees resulting from Defendant’s default; plus

                                The present value of the estimated residual value of the
                                 Equipment as of the expiration of the Lease, discounted at a
                                 rate equal to the 6 month U.S. Treasury Bill Rate as of the
                                 repossession date; less the amount received by Farm Credit
                                 Leasing upon the sale or re-lease of the Equipment, if any.


           10.      Admit that on or about July 24, 2017, Defendant entered into a lease schedule with

Farm Credit Leasing in connection with the Master Lease, as evidenced by that certain Schedule

A identified as contract 001-0088777-000 dated on July 24, 2017, executed and delivered by

Defendant in favor of Farm Credit Leasing (the “88777 Schedule”), for the purpose of leasing a

Deutz Fahr Agrotron Tractor, model number 7250, serial number WSXV910200ID01109 (The



2   As defined therein.

                                                    -14-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 15 of 21



“88777 Tractor”), pursuant to the terms and conditions as more specifically identified therein and

that a true and correct copy of the 88777 Schedule is attached as Exhibit 2.

         11.      Admit that pursuant to the 88777 Schedule, Defendant agreed to make one payment

of $47,700.00 in July 2017, followed by five consecutive annual payments of $46,829.17

commencing in July 2018. According to the plain language of the Master Lease and 88777

Schedule, Defendant’s right to possession of the 88777 Schedule expires upon the earlier of the

Defendant defaulting on the Master Lease or 88777 Schedule, or Farm Credit Leasing’s receipt of

Defendant’s final lease payment at the end of the term in August 2022. Defendant agreed to an

end-of-lease residual and purchase option price of $1.00.

         12.      Admit that although unnecessary because the transaction involving the 88777

Tractor was a lease under Article 2A of the UCC rather than a loan governed by Article 9 of the

UCC, on or about July 25, 2017, Farm Credit Leasing caused a UCC-1 Financing Statement

identifying the 88777 Tractor to be filed with the Arkansas Secretary of State, file number

40000152664452 (the “88777 Financing Statement”) and that a true and correct copy of the 88777

Financing Statement is attached as Exhibit 3.

         13.      Admit that Defendant failed to adhere to his payment obligations under the 88777

Schedule and is in default. Accordingly, and pursuant to the terms and conditions set forth in the

Master Lease, Farm Credit Leasing is entitled to recover the amounts due under the terms of the

88777 Schedule as of January 4, 2019, of not less than $238,361.49, in addition to prejudgment

interest, costs, legal expenses and reasonable attorneys' fees incurred, and Farm Credit Leasing is

entitled to recover the 88777 Tractor.

         14.      Admit that on or about August 1, 2017, Defendant entered into an equipment lease

agreement with Northland Capital Financial Services, LLC (“Northland Capital”) as evidenced by



                                                -15-
CORE/3009126.0135/153045735.1
          Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 16 of 21



that certain Equipment Master Lease Agreement dated August 1, 2017, identified as contract

number 16538-001, executed and delivered by Defendant in favor of Northland Capital (the

“16538 Lease”; collectively with the Master Lease and 88777 Schedule, the “Leases”), for the

purpose of leasing a 2015 Deutz Fahr Agrotron Tractor, model number 7250, serial number

WSXV910200ID10724 (the “16538 Tractor”; together with the 88777 Tractor, the “Equipment”),

pursuant to the terms and conditions as are more specifically identified therein. A true and correct

copy of the 16538 Lease is attached as Exhibit 4 and is incorporated by reference.

           15.      Admit that subsequent to entering the 16538 Lease, Northland Capital assigned the

16538 Lease to Farm Credit Leasing as evidenced by that certain Participation Agreement by and

between Northland Capital and Farm Credit Leasing dated July 14, 2009, and that certain

Participation Certificate identifying the 16538 Tractor. A true and correct copy of the Participation

Certificate evidencing the assignment to Farm Credit Leasing is attached as Exhibit 5 and is

incorporated by reference.

           16.      Admit that according to Paragraph 8 of the 16538 Lease, Defendant agreed that he

will “cause the Equipment3 to be installed, operated and maintained: (i) SOLELY FOR

BUSINESS AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES; (ii) only

in the ordinary course of [Defendant’s] business . . . (iv) in accordance with applicable manuals

and instructions . . . .”

           17.      Admit that according to Paragraph 9 of the 16538 Lease, Defendant agreed that the

16538 Tractor would remain at the address identified in the 16538 Lease.

           18.      Admit that pursuant to Paragraph 16 of the 16538 Lease, Defendant shall be in

default if:



3   As defined herein.

                                                   -16-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 17 of 21



                          He fails to pay rent or any other sum to be paid under the 16538
                           Lease as and when due; or

                          An event of default shall occur under any Lease or other obligation
                           Defendant owes to Farm Credit Leasing.

         19.      Admit that paragraph 17 of the 16538 Lease further provides that upon a default,

Farm Credit Leasing shall have the right, in its sole discretion, to exercise its remedies, which

include but are not limited to:

                          Declaring all amounts payable and to become payable to be
                           immediately due and payable and to exercise all rights and remedies
                           available in the 16538 Lease or otherwise available by law;

                          Proceeding by appropriate court actions to enforce performance by
                           Defendant or to recover from Defendant any and all damages and
                           expenses which Farm Credit Leasing sustains by reason of
                           Defendant’s default or on account of Farm Credit Leasing’s
                           enforcement of remedies under the 16538 Lease, including without
                           limitation reasonable attorneys’ fees; and

                          Taking possession of or disabling the 16538 Tractor.

         20.      Admit that pursuant to the 16538 Lease, Defendant agreed to make one payment of

$50,000.00 in August 2017, followed by five consecutive annual payments of $46,481.68

commencing in July 2018. According to the plain language of the 16538 Lease, Defendant’s right

to possession of the 16538 Tractor expires upon the earlier of the Defendant defaulting on the

16538 Lease, or Farm Credit Leasing’s receipt of Defendant’s final lease payment at the end of

the term in July 2022. Defendant agreed to an end-of-lease residual and purchase option price of

$101.00.

         21.      Admit that to perfect its interest in the 16538 Tractor, a UCC-1 Financing Statement

identifying the 16538 Tractor was filed with the Arkansas Secretary of State on August 29, 2017,

file number 40000154575899 (the “16538 Financing Statement”). A true and correct copy of the

16538 Financing Statement is attached as Exhibit 6 and is incorporated by reference.


                                                  -17-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 18 of 21



         22.      Admit that Defendant failed to adhere to his payment obligations under the 16538

Lease and is in default. Accordingly, and pursuant to the terms and conditions set forth in the

16538 Lease, Farm Credit Leasing is entitled to recover the amounts due under the terms of the

16538 Lease, as of January 4, 2019, of not less than $232,509.40, in addition to prejudgment

interest, costs, legal expenses and reasonable attorneys' fees incurred, and Farm Credit Leasing is

entitled to recover the 16538 Tractor.

         23.      Admit that as a consequence of Defendant’s defaults, Farm Credit Leasing issued

a Notice of Default to Defendant on January 24, 2019, and that a true and correct copy of the

Notice of Default is attached as Exhibit 7. Defendant ignored Farm Credit Leasing's

correspondence and failed to cure the defaults.

         24.      Admit that Defendant is in default and is in breach of the Leases. Consequently,

Farm Credit Leasing is entitled to exercise its remedies afforded under the Leases and state law.

Such remedies include, without limitation, recovering the total amounts due under the terms of the

Leases as of January 4, 2019, of not less than $470,870.89, plus prejudgment interest, costs, legal

expenses and reasonable attorneys' fees incurred, and taking possession of the Equipment.

         25.      Admit that Farm Credit Leasing and Defendant are parties to the Leases, each of

which constitutes an enforceable contract.

         26.      Admit that Farm Credit Leasing has performed all conditions precedent as required

of it pursuant to the Leases.

         27.      Admit that Defendant has breached the Leases by failing to make the required

payments due to Farm Credit Leasing.

         28.      Admit that as a direct and proximate result of Defendant’s ongoing and uncured

defaults, Farm Credit Leasing has suffered damages as of January 4, 2019, of not less than



                                                  -18-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 19 of 21



$470,870.89, plus prejudgment interest, costs, legal expenses and reasonable attorneys' fees

incurred, and it is entitled to possession of the Equipment.

         29.      Admit that Farm Credit Leasing leased the Equipment to Defendant, who received

and utilized, and continues to utilize, the Equipment.

         30.      Admit that Demand has been made for payment but Defendant has failed and

refused to make payment.

         31.      Admit that Defendant has been unjustly enriched in the amount of at least, as of

January 4, 2019, of not less than $470,870.89, plus prejudgment interest, costs, legal expenses and

reasonable attorneys' fees incurred, and it would be unjust for Defendant to retain the benefits

received from Farm Credit Leasing without payment.

         32.      Admit that Pursuant to the terms and conditions of the Leases, Farm Credit Leasing

is entitled to possession of the Equipment upon a default of Defendant’s obligations to Farm Credit

Leasing.

         33.      Admit that Defendant took possession of the Equipment at or about the time he

executed acceptance certificates, as evidenced by that certain: (a) Delivery and Acceptance

Certificate for the 88777 Tractor, executed by Defendant and dated July 24, 2017; and (b) Delivery

and Acceptance Certificate for the 16538 Tractor, executed by the Defendant and dated August

25, 2017 (collectively, the “Delivery Certificates”), and that a true and correct copy of the Delivery

Certificates are attached as Exhibit 8 and is incorporated by reference.

         34.      Admit that Defendant is in breach of his obligations under the Leases by failing to

make the required payments due to Farm Credit Leasing.

         35.      Admit that Defendant has not cured the defaults under the Leases.




                                                 -19-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 20 of 21



         36.      Admit that Defendant is no longer entitled to use and possess the Equipment, he is

wrongfully detaining it, he is seriously impairing Farm Credit Leasing’s ownership interest in the

Equipment, and he is using the Equipment in a manner that is inconsistent with the parties’

contractual arrangement.

         37.      Admit that the Equipment constitutes agricultural equipment that can be easily

transferred, disassembled, separated, moved at will, concealed in numerous locations, and sold, all

of which to frustrate the exercise of Farm Credit Leasing’s bargained-for remedies.

         38.      Admit that the Equipment is of such a nature that is depreciate in value through

continued use and as it ages. Thus, its resale value will steadily decline as it is used over a period

of time. Farm Credit Leasing therefore expects that if Defendant continues to possess and use the

Equipment, the value of Farm Credit Leasing’s interest in the Equipment will steadily and

irretrievable erode, which harms Farm Credit Leasing and its efforts to recover and preserve the

economic usefulness of the Equipment.

         39.      Admit that Farm Credit Leasing is entitled to an order (i) directing Defendant to

deliver, or cause to be delivered, the Equipment to a location to be designated by Farm Credit

Leasing, or such other locations as agreed by the parties; (ii) directing that the Equipment be

immediately and permanently seized and taken from the possession of Defendant; and (iii)

directing that the Equipment be delivered to Farm Credit Leasing or its designated agent



                                                        Respectfully submitted,

                                                        _________________________________
                                                        Henry C. Shelton, III (BPR # 008207)
                                                        ADAMS AND REESE LLP
                                                        Crescent Center
                                                        6075 Poplar Avenue, Suite 700
                                                        Memphis, Tennessee 38119


                                                 -20-
CORE/3009126.0135/153045735.1
        Case 4:19-cv-00280-KGB Document 24-1 Filed 02/26/20 Page 21 of 21



                                                     Phone (901) 525-3234
                                                     Fax   (901) 524-5419
                                                     Henry.Shelton@arlaw.com

                                                     Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served upon the following party
by Certified Mail, Return Receipt Requested, this ____ day of ___, 2019, to:


John Ogles
OGLES LAW FIRM, P.A.
200 S. Jeff Davis
P.O. Box 891
Jacksonville, AR 72078
(501) 982-8339
jogles@aol.com




                                             __________________________________________
                                              Henry C. Shelton, III




                                              -21-
CORE/3009126.0135/153045735.1
